Opinion by
Orlady, P. J.,
The defendant admitted that he could stop his automobile within ten feet while running at,top speed, yet, the undisputed facts are.that in clear daylight, and with nothing to obstruct his view, he struck an elderly woman while she was in the middle of a prominent highway, carried her body for forty feet, ran over her, and then proceeded twenty-five feet further before stopping his car.
The plaintiff’s testimony fairly relieves her of any charge of contributory negligence, and if that question is at all raised by the defendant’s testimony, it was fully and carefully submitted by the trial judge to the only tribunal authorized by law to pass upon it, the court saying: “If the woman by stepping back in front of the machine brought about the injury, your verdict must be for the defendant”: Dugan v. Lyon, 41 Pa. Superior Ct. 52.
The objection to the medical testimony is not well founded. It shows that the symptoms of the injury received in June, 1912, continued until the later examination by Dr. Weisenburg, and his testimony only explained the degree of violence she must have received when run over, and that “her condition could be attributed to this accident.” The question, “what would be a proper treatment for the condition such as she has manifested?” was not inadmissible, as it tended to show the degree and permanency of her invalidism. His volunteer remark that — the first thing that ought to happen is a settlement of her case — was highly improper, ■and should have been stricken out on motion, but this *132was not asked for by the defendant and tbe balance of Ms examination related to the character of the necessary treatment and its probable duration. The connection between her condition at the time of the trial, and that at the time of the accident, was a proper subject of inquiry under the facts as developed by the defendant.
The whole question was so fairly submitted to the jury that the only exception to the charge was the refusal to give binding instructions to find for the defendant.
The judgment is affirmed.